THE THIRTEENTH COURT OF APPEALS

                                        13-18-00058-CV


   Gordon Dean Haley, Anton Scott Haley, Gordon Dean Haley as Independent Co-
Executor of the Estate of Margaret L. Haley, and Anton Scott Haley as Independent Co-
                      Executor of the Estate of Margaret L. Haley
                                           v.
       Beneficial Financial I Inc., Successor by Merger to Beneficial Texas, Inc.


                                      On appeal from the
                        94th District Court of Nueces County, Texas
                             Trial Cause No. 2015DCV-1306-C


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED.         No costs are assessed as appellants filed

affidavits of inability to pay costs.

       We further order this decision certified below for observance.

June 28, 2019